 



Exhibit 10.1
EXECUTION COPY
REVOLVING CREDIT AGREEMENT
dated as of February 28, 2008
between
PINNACLE FINANCIAL PARTNERS, INC.
as Borrower
and
SUNTRUST BANK
as Lender

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I. DEFINITIONS; CONSTRUCTION     1  
       
 
        Section 1.1.  
Definitions
    1   Section 1.2.  
Accounting Terms and Determination
    8   Section 1.3.  
Terms Generally
    9          
 
        ARTICLE II. AMOUNT AND TERMS OF THE REVOLVING COMMITMENTS     9        
 
 
        Section 2.1.  
Revolving Loans and Revolving Credit Note
    9   Section 2.2.  
Procedure for Revolving Loans
    9   Section 2.3.  
Optional Reduction and Termination and/or Extension of Revolving Commitment
    10   Section 2.4.  
Repayment and Prepayments of Revolving Loans
    10   Section 2.5.  
Interest on Loans
    10   Section 2.6.  
Fees
    11   Section 2.7.  
Computation of Interest and Fees
    11   Section 2.8.  
Inability to Determine Interest Rates
    11   Section 2.9.  
Illegality
    11   Section 2.10.  
Increased Costs
    11   Section 2.11.  
Payments Generally
    12   Section 2.12.  
Funding Indemnity
    12          
 
        ARTICLE III. CONDITIONS PRECEDENT TO REVOLVING LOANS     13     Section
3.1.  
Conditions to Initial Revolving Loan
    13   Section 3.2.  
Each Revolving Loan
    13          
 
        ARTICLE IV. REPRESENTATIONS AND WARRANTIES     14     Section 4.1.  
Existence; Power
    14   Section 4.2.  
Organizational Power; Authorization
    14   Section 4.3.  
Governmental Approvals; No Conflicts
    14   Section 4.4.  
Financial Statements
    14   Section 4.5.  
Litigation Matters
    15   Section 4.6.  
Compliance with Laws and Agreements
    15   Section 4.7.  
Investment Company Act, Etc
    15   Section 4.8.  
Taxes
    15   Section 4.9.  
Margin Regulations
    15   Section 4.10.  
ERISA
    15   Section 4.11.  
Disclosure
    15   Section 4.12.  
Subsidiaries
    16   Section 4.13.  
Dividend Restrictions; Other Restrictions
    16   Section 4.14.  
Capital Measures
    16   Section 4.15.  
FDIC Insurance
    16   Section 4.16.  
OFAC
    16   Section 4.17.  
Patriot Act
    16  

i



--------------------------------------------------------------------------------



 



                              Page ARTICLE V. AFFIRMATIVE COVENANTS     17      
   
 
        Section 5.1.  
Financial Statements and Other Information
    17   Section 5.2.  
Notices of Material Events
    18   Section 5.3.  
Existence; Conduct of Business
    18   Section 5.4.  
Compliance with Laws, Etc
    18   Section 5.5.  
Books and Records
    18   Section 5.6.  
Visitation, Inspection, Etc
    19   Section 5.7.  
Maintenance of Properties; Insurance
    19   Section 5.8.  
Use of Proceeds
    19   Section 5.9.  
Senior Management
    19          
 
        ARTICLE VI. FINANCIAL COVENANTS     19          
 
        Section 6.1.  
Return on Average Assets
    19   Section 6.2.  
Asset Quality Ratio
    19   Section 6.3.  
Capital Measures
    20          
 
        ARTICLE VII. NEGATIVE COVENANTS     20          
 
        Section 7.1.  
Indebtedness
    20   Section 7.2.  
Negative Pledge
    21   Section 7.3.  
Fundamental Changes
    22   Section 7.4.  
Restricted Payments
    22   Section 7.5.  
Restricted Agreements
    22   Section 7.6  
Investments, Etc
    23          
 
        ARTICLE VIII. EVENTS OF DEFAULT     23          
 
        Section 8.1.  
Events of Default
    23          
 
        ARTICLE IX. MISCELLANEOUS     26          
 
        Section 9.1.  
Notices
    26   Section 9.2.  
Waiver; Amendments
    27   Section 9.3.  
Expenses; Indemnification
    27   Section 9.4.  
Successors and Assigns
    28   Section 9.5.  
Governing Law; Jurisdiction; Consent to Service of Process
    29   Section 9.6.  
Waiver of Jury Trial
    29   Section 9.7.  
Right of Setoff
    29   Section 9.8.  
Counterparts; Integration
    30   Section 9.9.  
Survival
    30   Section 9.10.  
Severability
    30   Section 9.11.  
Interest Rate Limitation.
    30   Section 9.12.  
Patriot Act
    31  

ii



--------------------------------------------------------------------------------



 



         
Schedules
         
Schedule 4.12
  —   Subsidiaries
Schedule 7.1
  —   Outstanding Indebtedness  
Exhibits
         
Exhibit A
  —   Revolving Credit Note
Exhibit 2.2
  —   Notice of Revolving Borrowing

iii



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
          THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of February 28, 2008, by and between PINNACLE FINANCIAL PARTNERS, INC.,
a Tennessee corporation (the “Borrower”), and SUNTRUST BANK, a Georgia banking
corporation (the “Lender”).
W I T N E S S E T H:
          WHEREAS, the Borrower has requested the Lender, and the Lender has
agreed, subject to the terms and conditions of this Agreement, to establish a
364-day revolving credit facility in an original principal amount of
$25,000,000;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrower and the Lender agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
          Section 1.1. Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):
          “Acquisition” shall mean any transaction or a series of related
transactions for the purpose of, or resulting, directly or indirectly, in
(a) the acquisition of all or substantially all of the assets of a Person, or of
any business or division of any Person, (b) the acquisition of greater than 50%
of the capital stock, partnership interest, membership interest or other equity
of any Person, or otherwise causing a Person to become a Subsidiary, or (c) a
merger or consolidation of, or any other combination with, another Person (other
than a Person that is a Subsidiary), provided that the Borrower or any
Subsidiary is the surviving entity.
          “Affiliate” shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person.
          “Availability Period” shall mean the period from the Closing Date to
the Commitment Termination Date.
          “Base Rate” shall mean the higher of (i) the per annum rate which the
Lender publicly announces from time to time to be its prime lending rate, as in
effect from time to time, and (ii) the Federal Funds Rate, as in effect from
time to time, plus one-half of one percent (0.50%). The Lender’s prime lending
rate is a reference rate and does not necessarily represent the lowest or best
rate charged to customers. The Lender may make commercial loans or other loans
at rates of interest at, above or below the Lender’s prime lending rate. Each
change in the Lender’s prime lending rate shall be effective from and including
the date such change is publicly announced as being effective.
          “Base Rate Loan” shall mean a Revolving Loan which bears interest at
the Base Rate.
          “Business Day” shall mean (i) any day other than a Saturday, Sunday or
other day on which commercial banks in Atlanta, Georgia are authorized or
required by law to close and (ii) if such day relates to a borrowing or
continuation of, a payment or prepayment of principal or interest on, or an
Interest Period for,

1



--------------------------------------------------------------------------------



 



a Eurodollar Loan or a notice with respect thereto, any day on which dealings in
Dollars are carried on in the London interbank market.
          “Call Report” shall mean, with respect to Financial Institution
Subsidiary, the “Consolidated Reports of Condition and Income” (FFIEC Form 031
or 041 or any successor form of the Federal Financial Institutions Examination
Council).
          “Change in Control” shall mean (a) with respect to the Borrower, the
occurrence of one or more of the following events: (i) any sale, lease, exchange
or other transfer (in a single transaction or a series of related transactions)
of all or substantially all of the assets of the Borrower to any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder in effect on the date
hereof), (ii) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) of 25% or more of the outstanding
shares of the voting stock of the Borrower or (iii) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (A) nominated by the current board of directors or
(B) appointed by directors so nominated, or (b) the Borrower shall own, directly
or indirectly, less than 100% of the voting stock of any Financial Institution
Subsidiary. Notwithstanding the foregoing, the PrimeTrust Transaction will not
constitute a Change in Control.
          “Change in Law” shall mean (i) the adoption of any applicable law,
rule or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by the Lender (or for purposes of Section
2.10(b), by the Lender’s holding company, if applicable) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Closing Date” shall mean the date on which the conditions precedent
set forth in Section 3.1 and Section 3.2 have been satisfied or waived in
accordance with Section 9.2, and unless otherwise indicated, shall be the date
of this Agreement.
          “Code” shall mean the Internal Revenue Code of 1986, as amended an in
effect from time to time.
          “Commitment Termination Date” shall mean February 27, 2009, or such
later date as the Revolving Commitment has been extended pursuant to
Section 2.3, or earlier if terminated pursuant to Section 2.3 or Section 8.1.
          “Control” shall mean the power, directly or indirectly, either to
(i) vote 50% or more of securities having ordinary voting power for the election
of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
The terms “Controlling”, “Controlled by”, and “under common Control with” have
meanings correlative thereto.
          “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.
          "Default Interest” shall have the meaning set forth in Section 2.5(b).
          “Dollar(s)” and the sign “$” shall mean lawful money of the United
States of America.

2



--------------------------------------------------------------------------------



 



          “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.
          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) any actual or alleged
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) any actual or alleged exposure to any Hazardous Materials, (d) the Release
or threatened Release of any Hazardous Materials or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator appointed by the PBGC of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
          “Eurodollar Loan” shall mean a Revolving Loan which bears interest at
a rate determined by reference to LIBOR.
          “Event of Default” shall have the meaning provided in Article VIII.
          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next 1/100th
of 1% of the quotations for such day on such transactions received by the Lender
from three Federal funds brokers of recognized standing selected by the Lender.

3



--------------------------------------------------------------------------------



 



          “Financial Institution Subsidiary” shall mean each of (a) Pinnacle
National Bank, and (b) each other Subsidiary existing on the Closing Date or
hereafter formed or acquired that is a depository institution with FDIC-insured
deposits.
          “Fiscal Quarter” shall mean each fiscal quarter (including the fiscal
quarter at the fiscal year-end) of the Borrower and its Subsidiaries.
          “FR Report Y-9C” shall mean the “Consolidated Financial Statements for
Bank Holding Companies-FR Y-9C” submitted by the Borrower as required by Section
5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and Section 225.5(b) of
Regulation Y [12 CFR 225.5(b)], or any successor or similar replacement report.
          “FR Report Y9-LP” shall mean the “Parent Company Only Financial
Statements for Large Bank Holding Companies-FR Y-9LP” submitted by the Borrower
as required by Section 5(c) of the Bank Holding Company Act (12 U.S.C. 1844) and
Section 225.5(b) of Regulation Y [12 CFR 225.5(b)], or any successor or similar
replacement report.
          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis and subject to the terms of
Section 1.2.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hedging Agreements” shall mean interest rate swap, cap or collar
agreements, interest rate future or option contracts, currency swap agreements,
currency future or option contracts, foreign exchange contracts (forward and/or
spot), commodity agreements and other similar agreements or arrangements
designed to protect against fluctuations in interest rates, currency values or
commodity values.
          “Indebtedness” of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all obligations of such Person under capital leases and all monetary
obligations of such Person under Synthetic Leases, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all guarantees by such Person
of Indebtedness of others, (viii) all Indebtedness of a third party secured by
any Lien on property owned by such Person, whether or not such Indebtedness has
been assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any common
stock of such Person, and (x) all net obligations incurred by such Person under
Hedging Agreements.
          “Interest Period” shall mean, with respect to any Eurodollar Loan, a
period of one month, provided that:

4



--------------------------------------------------------------------------------



 



     (i) the initial Interest Period for any such Loan shall commence on the
date of such Loan and each Interest Period occurring thereafter in respect of
such Loan shall commence on the day on which the next preceding Interest Period
expires;
     (ii) if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;
     (iii) any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;
     (iv) no Interest Period may extend beyond the Commitment Termination Date.
          “Investments” shall have the meaning set forth in Section 7.6 hereof.
          “LIBOR ” shall mean for any applicable Interest Period with respect to
a Eurodollar Loan, that rate per annum that is equal to the quotient of:
(i) the rate per annum equal to the London interbank offered rate for deposits
in U.S. dollars for a one-month period, which rate appears on Reuters Screen
LIBOR01 Page (or any successor page), or such similar service as determined by
the Bank that displays British Bankers’ Association interest settlement rates
for deposits in U.S. Dollars, as of 11:00 A.M. (London, England time) two
(2) Business Days prior to the Interest Rate Determination Date; provided, that
if no such offered rate appears on such page, the rate used will be the per
annum rate of interest determined by the Bank to be the rate at which U.S.
dollar deposits for a one-month period are offered to the Bank in the London
Inter-Bank Market as of 10:00 A.M. (Atlanta, Georgia time), on the day which is
two (2) Business Days prior to the Interest Rate Determination Date, divided by
(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
the Bank is subject with respect to any Eurodollar loan pursuant to regulations
issued by the Board of Governors of the Federal Reserve System with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities” under
Regulation D). This percentage will be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
          “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of the
foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).
          “Loan Documents” shall mean, collectively, this Agreement, the
Revolving Credit Note, any Hedging Agreement entered into with Lender in
connection with the Indebtedness under this Agreement or the Revolving Credit
Note and any and all other instruments, agreements, documents and writings
executed in connection with any of the foregoing.
          “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding but
excluding any such event, act, condition or occurrence resulting from a

5



--------------------------------------------------------------------------------



 



Change in Law that affects bank holding companies generally (including the bank
holding company of the Lender) and/or each FDIC-insured financial institution
generally (including the Lender)), whether singly or in conjunction with any
other event or events, act or acts, condition or conditions, occurrence or
occurrences whether or not related, a material adverse change in, or a material
adverse effect on, (i) the business, results of operations, financial condition,
assets, liabilities or prospects of the Borrower and of the Borrower and its
Subsidiaries taken as a whole , (ii) the ability of the Borrower to perform any
of its obligations under the Loan Documents, (iii) the rights and remedies of
the Lender under any of the Loan Documents or (iv) the legality, validity or
enforceability of any of the Loan Documents.
          “Multiemployer Plan” shall have the meaning set forth in
Section 4001(a)(3) of ERISA.
          “Nonperforming Assets” shall mean the sum of (a) Nonperforming Loans,
(b) nonaccrual investment securities and (c) Other Real Estate Owned (determined
in accordance with, and as set forth on, Borrower’s FR Report Y-9C).
          “Nonperforming Loans” shall mean the sum of (a) nonaccrual loans and
lease financing receivables, (b) loans and lease financing receivables that are
contractually past due 90 days or more as to interest or principal and are still
accruing interest and (c) loans for which the terms have been modified due to a
deterioration in the financial position of the borrower (determined in
accordance with, and as set forth on, Borrower’s FR Report Y-9C).
          “Notice of Borrowing” shall have the meaning as set forth in
Section 2.2.
          “Obligations” shall mean all amounts owing by the Borrower to the
Lender pursuant to or in connection with this Agreement or any other Loan
Document, including without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), all reimbursement obligations, all net
obligations under Hedging Agreements, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Lender incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder,
together with all renewals, extensions, modifications or refinancings thereof.
          “Other Real Estate Owned” shall mean the sum of (a) real estate
acquired in satisfaction of debts previously contracted and (b) other real
estate owned, as set forth on Schedule HC-M of Borrower’s FR Report Y-9C.
          “Participant” shall have the meaning set forth in Section 9.4(c).
          “Payment Office” shall mean the office of the Lender located at 303
Peachtree Street, Atlanta, Georgia 30308, or such other location as to which the
Lender shall have given written notice to the Borrower.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA, and any successor entity performing similar functions.
          “Permitted Encumbrances” shall mean

6



--------------------------------------------------------------------------------



 



     (i) Liens imposed by law for taxes not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;
     (ii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;
     (iii) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
and
     (vi) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Borrower and its Subsidiaries taken as a whole;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “PrimeTrust Transaction” shall mean the sale of the stock of
PrimeTrust Bank, a wholly-owned Subsidiary of the Borrower, by the Borrower to
Metropolitan Bancgroup, Inc., the merger of PrimeTrust Bank into a wholly-owned
bank subsidiary of Metropolitan Bancgroup, Inc. and the subsequent sale of the
assets and liabilities formerly held by PrimeTrust Bank (other than the real
estate and other real property constituting the banking office of Metropolitan
Bancgroup, Inc. in Memphis, Tennessee) to Pinnacle National Bank.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Release” means any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.

7



--------------------------------------------------------------------------------



 



          “Responsible Officer” shall mean any of the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer or a vice president of the Borrower or such other representative of
the Borrower as may be designated in writing by any one of the foregoing with
the consent of the Lender; and, with respect to the financial covenants only,
the chief financial officer or the treasurer of the Borrower.
          “Revolving Commitment” shall mean the obligation of the Lender to make
Revolving Loans to the Borrower in an aggregate principal amount not exceeding
$25,000,000.
          “Revolving Loan” shall mean a loan made by the Lender to the Borrower
under its Revolving Commitment, which will at all times be a Eurodollar Loan
except under circumstances set forth in Section 2.8 or Section 2.9 hereof.
          “Revolving Credit Note” shall mean a promissory note of the Borrower
payable to the order of the Lender in the principal amount of the Revolving
Commitment, in substantially the form of Exhibit A.
          “Subsidiary” shall mean, with respect to any Person (the “parent”),
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 30% of the equity or more than 30% of the
ordinary voting power, or in the case of a partnership, more than 30% of the
general partnership interests are, as of such date, owned, Controlled or held,
or (ii) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.
          “Synthetic Lease” of any Person shall mean (a) a lease designed to
have the characteristics of a loan for federal income tax purposes while
obtaining operating lease treatment for financial accounting purposes, or (b) an
agreement for the use or possession of property creating obligations that are
not required to appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person would be characterized by a court of
competent jurisdiction as indebtedness of such Person.
          “Tangible Net Worth” shall mean, as of any date, the total
shareholders’ equity of the Borrower and its Subsidiaries that would be
reflected on the Borrower’s consolidated balance sheet as of such date prepared
in accordance with GAAP, minus the amount of all assets of the Borrower and its
Subsidiaries that would be classified as intangible assets (including without
limitation goodwill and net core deposit intangible) on the Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP.
          “Total Loans” shall mean for the Borrower on a consolidated basis the
line item “Loans net of unearned income” set forth on the Borrower’s
consolidated balance sheet delivered pursuant to Section 5.1(a) and (b).
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          Section 1.2. Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for such changes approved by the

8



--------------------------------------------------------------------------------



 



Borrower’s independent public accountants) with the most recent audited
consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Lender that the
Borrower wishes to amend any covenant in Article VI to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Lender notifies
the Borrower that it wishes to amend Article VI for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Lender.
          Section 1.3. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phase “without limitation”. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof, (iv)
all references to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles, Sections, Exhibits and Schedules to this Agreement and
(v) all references to a specific time shall be construed to refer to the time in
the city and state of the Lender’s principal office, unless otherwise indicated.
ARTICLE II
AMOUNT AND TERMS OF THE REVOLVING COMMITMENT
          Section 2.1. Revolving Loans and Revolving Credit Note. (a) Subject to
the terms and conditions set forth herein, the Lender agrees to make Revolving
Loans to the Borrower, from time to time during the Availability Period, in an
aggregate principal amount outstanding at any time not to exceed the Revolving
Commitment. During the Availability Period, the Borrower shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided, that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default.
          (b) The Borrower’s obligation to pay the principal of, and interest
on, Revolving Loans shall be evidenced by the records of the Lender and by the
Revolving Credit Note. The entries made in such records and/or on the schedule
annexed to the Revolving Credit Note shall be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, that the failure or delay of the Lender in maintaining or making
entries into any such record or on such schedule or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Revolving Loans
(both principal and unpaid accrued interest) in accordance with the terms of
this Agreement.
          Section 2.2. Procedure for Revolving Loans. The Borrower shall give
the Lender written notice (or telephonic notice promptly confirmed in writing)
of each Revolving Loan substantially in the form of Exhibit 2.2 (a “Notice of
Borrowing”) prior to 11:00 a.m. two (2) Business Days prior to which a Revolving
Loan is being requested. Each Notice of Borrowing shall be irrevocable and shall
specify: (i) the principal amount of the Revolving Loan, (ii) the proposed date
of the Revolving Loan (which shall be a Business Day), and (iii) if the
Revolving Loan is $2,500,000 or greater, its purpose (provided in sufficient
detail that is reasonably satisfactory to the Lender). The aggregate principal
amount of each Revolving Loan shall be not less than $1,000,000 or a larger
multiple of $500,000, or in such lesser amounts equal to the

9



--------------------------------------------------------------------------------



 



amount of the unused Revolving Commitment. Upon the satisfaction of the
applicable conditions set forth in Article III hereof, the Lender will make the
proceeds of each Revolving Loan available to the Borrower at the Payment Office
on the date specified in the applicable Notice of Borrowing by crediting an
account maintained by the Borrower with the Lender or at the Borrower’s option,
by effecting a wire transfer of such amount to an account designated by the
Borrower to the Lender.
          Section 2.3. Optional Reduction and Termination and/or Extension of
Revolving Commitment.
          (a) The Revolving Commitment shall terminate on the Commitment
Termination Date; provided, that the Commitment Termination Date may be extended
by the Lender for additional 364-day periods in its sole discretion upon
receiving a written request from the Borrower not earlier than 60 days and not
later than 45 days prior to then existing Commitment Termination Date for an
extension. Upon the receipt of such request, the Lender shall use its best
efforts to notify the Borrower not later than 30 days prior to any Commitment
Termination Date whether it will extend the then existing Commitment Termination
Date for an additional 364-day period; provided, that the failure of the Lender
to give any such notice to the Borrower shall mean that the then existing
Commitment Termination Date will not be so extended.
          (b) Upon at least two (2) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Lender (which notice
shall be irrevocable), the Borrower may reduce the Revolving Commitment in part
or terminate the Revolving Commitment in whole; provided, that (i) any partial
reduction pursuant to this Section 2.3 shall be in an amount of at least
$500,000 and any larger multiple of $100,000 and (ii) no such reduction shall be
permitted which would reduce the Revolving Commitment (after giving effect
thereto and any concurrent prepayments made under Section 2.4) to an amount less
than the outstanding Revolving Loans.
          Section 2.4. Repayment and Prepayments of Revolving Loans.
          (a) The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Commitment Termination Date.
          (b) The Borrower shall have the right at any time and from time to
time to prepay any Eurodollar Loan, in whole or in part, without premium or
penalty, subject to Section 2.12 hereof. Each partial prepayment shall be in an
amount not less than $100,000 and integral multiples thereof.
          (c) Subject to Sections 2.8 and 2.9, each Eurodollar Loan shall
automatically continue on the last day of an Interest Period for another
one-month Interest Period unless the Borrower elects to repay in whole or in
part such Eurodollar Loan on the last day of such Interest Period. In the case
of a partial repayment, such Eurodollar Loan shall be continued for another
one-month Interest Period in the principal amount designated by the Borrower,
subject to the minimum amounts specified in Section 2.2.
          Section 2.5. Interest on Loans.
          (a) The Borrower shall pay interest on each Eurodollar Loan at LIBOR,
plus 1.25% per annum. If a Base Rate Loan shall be outstanding under the
circumstances set forth in Section 2.8 or 2.9, then the Borrower shall pay
interest on each Base Rate Loan at the Base Rate in effect from time to time.
          (b) While an Event of Default exists or after acceleration, at the
option of the Lender, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Loans at the rate otherwise applicable for the
then-current Interest Period plus an additional 2% per annum until the last day
of such

10



--------------------------------------------------------------------------------



 



Interest Period, and thereafter, and with respect to all Base Rate Loans and all
other Obligations hereunder (other than Loans), at the Base Rate, plus 2% per
annum.
          (c) Interest on the principal amount of all Revolving Loans shall
accrue from and including the date such Revolving Loans are made to but
excluding the date of any repayment thereof. Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto and on the Commitment Termination Date. Interest on any Base
Rate Loans shall be payable on the last day of each calendar month and on the
Commitment Termination Date. All Default Interest shall be payable on demand.
          (d) The Lender shall determine each interest rate applicable to the
Revolving Loans hereunder and shall promptly notify the Borrower of such rate in
writing (or by telephone, promptly confirmed in writing). Any such determination
shall be conclusive and binding for all purposes, absent manifest error.
          Section 2.6. Fees. The Borrower agrees to pay to the Lender a
commitment fee, which shall accrue at 0.10% p. a. on the daily amount of the
unused Revolving Commitment during the Availability Period. Accrued commitment
fees shall be payable in arrears on the last day of each March, June, September
and December of each year and on the Commitment Termination Date, commencing on
the first such date after the Closing Date.
          Section 2.7. Computation of Interest and Fees. All computations of
interest and fees hereunder shall be made on the basis of a year of 360 days for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable (to the
extent computed on the basis of days elapsed). Each determination by the Lender
of an interest amount or fee hereunder shall be made in good faith and, except
for manifest error, shall be final, conclusive and binding for all purposes.
          Section 2.8. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Loan, the Lender shall
have determined (which determination shall be conclusive and binding upon the
Borrower) that (a) by reason of circumstances affecting the relevant interbank
market, adequate means do not exist for ascertaining LIBOR, or (b) LIBOR does
not adequately and fairly reflect the cost to the Lender of making, funding or
maintaining its Eurodollar Loans, the Lender shall give written notice (or
telephonic notice, promptly confirmed in writing) to the Borrower as soon as
practicable thereafter. Until the Lender notifies the Borrower that the
circumstances giving rise to such notice no longer exist, (x) the obligation of
the Lender to make Eurodollar Loans or to continue outstanding Revolving Loans
as Eurodollar Loans shall be suspended and (y) all such affected Eurodollar
Loans shall be converted into Base Rate Loans on the last day of the then
current Interest Period unless the Borrower elects to prepay such Revolving
Loans in accordance with this Agreement.
          Section 2.9. Illegality. If any Change in Law shall make it unlawful
or impossible for the Lender to make, maintain or fund any Eurodollar Loan, the
Lender shall promptly give notice thereof to the Borrower, whereupon until the
Lender notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, the obligation of the Lender to make Eurodollar
Loans, or to continue any outstanding Revolving Loans as Eurodollar Loans, shall
be suspended. Any new Revolving Loan shall be made as a Base Rate Loan and all
then outstanding Eurodollar Loans shall be converted to a Base Rate Loan either
(x) on the last day of the then current Interest Period if the Lender may
lawfully continue to maintain such Eurodollar Loans to such date or (y)
immediately if the Lender shall determine that it may not lawfully continue to
maintain such Eurodollar Loans to such date.
          Section 2.10. Increased Costs.
          (a) If any Change in Law shall:

11



--------------------------------------------------------------------------------



 



     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of LIBOR
hereunder against assets of, deposits with or for the account of, or credit
extended by, the Lender (except any such reserve requirement reflected in the
calculation of LIBOR); or
     (ii) impose on the Lender or the eurodollar interbank market any other
condition affecting this Agreement or any Eurodollar Loans made by the Lender;
and the result of the foregoing is to increase the cost to the Lender of making,
continuing or maintaining a Eurodollar Loan or to reduce the amount received or
receivable by the Lender hereunder (whether of principal, interest or any other
amount), then the Borrower shall promptly pay, upon written notice from and
demand by the Lender, within five Business Days after the date of such notice
and demand, additional amount or amounts sufficient to compensate the Lender for
such additional costs incurred or reduction suffered.
          (b) If the Lender shall have determined that on or after the date of
this Agreement any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on the Lender’s capital (or on
the capital of the Lender’s parent corporation) as a consequence of its
obligations hereunder to a level below that which the Lender or the Lender’s
parent corporation could have achieved but for such Change in Law (taking into
consideration the Lender’s policies or the policies of the Lender’s parent
corporation with respect to capital adequacy) then, from time to time, within
five (5) Business Days after receipt by the Borrower of written demand by the
Lender, the Borrower shall pay to the Lender such additional amounts as will
compensate the Lender or the Lender’s parent corporation for any such reduction
suffered.
          (c) A certificate of the Lender setting forth the amount or amounts
necessary to compensate the Lender or its parent corporation, as the case may
be, specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive, absent manifest error. The Borrower shall pay
the Lender such amount or amounts within 10 days after receipt thereof.
          (d) Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender’s right to
demand such compensation.
          Section 2.11. Payments Generally. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees, or of
amounts payable under Section 2.10 or otherwise) prior to 12:00 noon, on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Lender, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Lender at its Payment Office. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension. All
payments hereunder shall be made in Dollars.
          Section 2.12. Funding Indemnity. In the event of (a) the payment of
any principal of a Eurodollar Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default), or
(b) the failure by the Borrower to borrow, prepay, or continue any Eurodollar
Loan on the date specified in any applicable notice (regardless of whether such
notice is withdrawn or revoked), then, in any such event, the Borrower shall
compensate the Lender, within five (5) Business Days after written demand from
the Lender, for any loss, cost or expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense shall be deemed to include
an amount determined by the Lender to be the

12



--------------------------------------------------------------------------------



 



excess, if any, of (A) the amount of interest that would have accrued on the
principal amount of such Eurodollar Loan if such event had not occurred at LIBOR
applicable to such Eurodollar Loan for the period from the date of such event to
the last day of the then current Interest Period therefor (or in the case of a
failure to borrow or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
LIBOR were set on the date such Eurodollar Loan was prepaid or converted or the
date on which the Borrower failed to borrow or continue such Eurodollar Loan. A
certificate as to any additional amount payable under this Section 2.12
submitted to the Borrower by the Lender shall be conclusive, absent manifest
error.
ARTICLE III
CONDITIONS PRECEDENT TO REVOLVING LOANS
          Section 3.1. Conditions To Initial Revolving Loan. The obligation of
the Lender to make the initial Revolving Loan hereunder is subject to the
receipt by the Lender of the following documents in form and substance
reasonably satisfactory to the Lender:
          (a) this Agreement duly executed and delivered by the Borrower;
          (b) a duly executed Revolving Credit Note;
          (c) a certificate of the Secretary or Assistant Secretary of the
Borrower, attaching and certifying copies of its bylaws and of the resolutions
of the executive committee of its boards of directors, authorizing the
execution, delivery and performance of the Loan Documents and certifying the
name, title and true signature of each officer of the Borrower authorized to
execute the Loan Documents;
          (d) certified copies of the articles of incorporation of the Borrower,
together with good standing certificates (or the equivalent) as may be available
from the Secretary of State of the jurisdiction of incorporation of the Borrower
and each Subsidiary (and in the case of a Financial Institution Subsidiary which
is a national bank, from the Office of the Comptroller of the Currency) and each
other jurisdiction where the Borrower or such Subsidiary (other than a Financial
Institution Subsidiary which is a national bank) is required to be qualified to
do business as a foreign corporation;
          (e) a favorable written opinion of Bass, Berry & Sims, counsel to the
Borrower, addressed to the Lender, and covering such matters relating to the
Borrower, the Loan Documents and the transactions contemplated therein as the
Lender shall reasonably request; and
          (f) a duly executed funds disbursement agreement.
          Section 3.2. Each Revolving Loan. The obligation of the Lender to make
each Revolving Loan is subject to the satisfaction of the following conditions:
          (a) at the time of and immediately after giving effect to such
Revolving Loan, no Default or Event of Default shall exist;
          (b) all representations and warranties of the Borrower herein shall be
true and correct in all material respects on and as of the date of such
Revolving Loan both before and after giving effect thereto;

13



--------------------------------------------------------------------------------



 



          (c) since December 31, 2006, there shall have been no change which has
had or could reasonably be expected to have a Material Adverse Effect;
          (d) the Lender shall have received a duly executed Notice of Borrowing
in accordance with Section 2.2 hereof; and
          (e) the Lender shall have received such other documents, certificates,
information or legal opinions as it may reasonably request, all in form and
substance reasonably satisfactory to the Lender.
          The making of each Revolving Loan shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a), (b) and (c) of this Section 3.2.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Lender as follows:
     Section 4.1. Existence; Power. (a) Each of the Borrower and its
Subsidiaries (other than Pinnacle Bank) (i) is duly organized, validly existing
and in good standing as a corporation under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
     (b) Pinnacle Bank is a national bank chartered under the laws of the United
States and has all requisite power and authority to carry on its business as now
conducted.
          Section 4.2. Organizational Power; Authorization. The execution,
delivery and performance by the Borrower of each of the Loan Documents are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate, and if required, stockholder, action. This Agreement has
been duly executed and delivered by the Borrower and constitutes, and each other
Loan Document when executed and delivered by the Borrower will constitute, valid
and binding obligations of the Borrower, enforceable against it in accordance
with their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
          Section 4.3. Governmental Approvals; No Conflicts. The execution,
delivery and performance by the Borrower of this Agreement and the other Loan
Documents (a) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the articles of incorporation or by-laws of the
Borrower or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding on the Borrower or any of its Subsidiaries or any of its
assets or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries, except Liens (if any) created under the Loan Documents.

14



--------------------------------------------------------------------------------



 



          Section 4.4. Financial Statements. The Borrower has furnished to the
Lender (i) the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2006 and the related consolidated statements of
income, shareholders’ equity and cash flows for the fiscal year then ended
prepared by KPMG, LLP and (ii) the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of the September 30, 2007, and the
related unaudited consolidated statements of income and cash flows for the
fiscal quarter and year-to-date period then ending, certified by the chief
financial officer or treasurer of the Borrower. Such financial statements fairly
present, in all material respects, the consolidated financial position of the
Borrower and its Subsidiaries as of such dates and the consolidated results of
operations and cash flows for such periods in conformity with GAAP consistently
applied, subject to year end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii). Since December 31, 2006,
there have been no changes with respect to the Borrower and its Subsidiaries
which have had or could reasonably be expected to have, singly or in the
aggregate, a Material Adverse Effect.
          Section 4.5. Litigation Matters. No litigation, investigation or
proceeding of or before any arbitrators or Governmental Authorities is pending
against, or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or
(ii) which in any manner draws into question the validity or enforceability of
this Agreement or any other Loan Document.
          Section 4.6. Compliance with Laws and Agreements. The Borrower and
each Subsidiary is in compliance with (a) all applicable laws (including without
limitation all Environmental Laws and all federal and state banking statutes)
and all rules, regulations (including without limitation all federal and state
banking regulations) and orders of any Governmental Authority, and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except in each case where non-compliance, either singly or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
          Section 4.7. Investment Company Act, Etc. Neither the Borrower nor any
of its Subsidiaries is (a) an “investment company”, as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended, or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935, as amended.
          Section 4.8. Taxes. The Borrower and its Subsidiaries have timely
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except (i) to the
extent the failure to do so would not have a Material Adverse Effect or
(ii) where the same are currently being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as the case may be,
has set aside on its books adequate reserves.
          Section 4.9. Margin Regulations. None of the proceeds of any of the
Revolving Loans will be used for “purchasing” or “carrying” any “margin stock”
with the respective meanings of each of such terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of Regulation U.
          Section 4.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such

15



--------------------------------------------------------------------------------



 



amounts, exceed by more than $1,000,000 the fair market value of the assets of
all such Plan, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $1,000,000 the
fair market value of the assets of all such underfunded Plans.
          Section 4.11. Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports (including
without limitation all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.
          Section 4.12. Subsidiaries. Schedule 4.12 sets forth the name of, the
ownership interest of the Borrower in, and the jurisdiction of incorporation of,
each Financial Institution Subsidiary and each other Subsidiary, in each case as
of the Closing Date.
          Section 4.13. Dividend Restrictions; Other Restrictions. (a) No
Financial Institution Subsidiary has violated any applicable regulatory
restrictions on dividends, and no Governmental Authority has taken any action to
restrict the payment of dividends by any Financial Institution Subsidiary.
          (b) Neither the Borrower nor any Subsidiary is under investigation by,
or is operating under any restrictions (excluding any restrictions on the
payment of dividends referenced in subsection (a) above) imposed by or agreed to
with, any Governmental Authority, other than routine examinations by such
Governmental Authorities.
          Section 4.14. Capital Measures. On the Closing Date, both the Borrower
and each Financial Institution Subsidiary have been, or are deemed to have been,
notified by the appropriate Governmental Authority having regulatory authority
over each of them that each of them is “well capitalized”, as determined in
accordance with any regulations established by such Governmental Authority.
          Section 4.15. FDIC Insurance. The deposits of each Financial
Institution Subsidiary that is an “insured depository institution” (within the
meaning of § 12 U. S. C. 1831(c)) are insured by the FDIC and no act has
occurred that would adversely affect the status of such Financial Institution
Subsidiary as an FDIC insured bank.
          Section 4.16. OFAC. Neither the Borrower nor any of its Subsidiaries
(i) is a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
          Section 4.17. Patriot Act. Each of the Borrower and its Subsidiaries
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control

16



--------------------------------------------------------------------------------



 



regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001). No part of the proceeds of the Revolving Loans will be used, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.
ARTICLE V
AFFIRMATIVE COVENANTS
          The Borrower covenants and agrees that so long as the Lender has a
Revolving Commitment hereunder or the principal of and interest on any Revolving
Loan or any fee remains unpaid:
          Section 5.1. Financial Statements and Other Information. The Borrower
will deliver to the Lender:
          (a) as soon as available and in any event within 90 days after the end
of each fiscal year of Borrower, a copy of the annual audited report for such
fiscal year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet and the related consolidated statements of income, of changes in
shareholders’ equity and of cash flows (together with all footnotes thereto),
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and reported on by KPMG, LLP or other
independent public accountants of nationally recognized standing (without a
“going concern” or like qualification, exception or explanation and without any
qualification or exception as to scope of such audit) to the effect that such
financial statements present fairly in all material respects the financial
condition and the results of operations and cash flows on a consolidated basis
of the Borrower for such fiscal year in accordance with GAAP and that the
examination by such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards;
          (b) as soon as available and in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
an unaudited balance sheet of the Borrower and its Subsidiaries on a
consolidated basis as of the end of such fiscal quarter and the related
unaudited statements of income and cash flows of the Borrower and its
Subsidiaries on a consolidated basis for such fiscal quarter and the then
elapsed portion of such fiscal year, setting forth in each case in comparative
form the figures for the corresponding quarter and the corresponding portion of
Borrower’s previous fiscal year, all certified by the chief financial officer or
treasurer of the Borrower as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;
          (c) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a certificate of a Responsible
Officer, (i) certifying as to whether there exists a Default or Event of Default
on the date of such certificate, and if a Default or an Event of Default then
exists, specifying the details thereof and the action which the Borrower has
taken or proposes to take with respect thereto, and (ii) setting forth in
reasonable detail calculations demonstrating compliance with Article VI;
          (d) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, duly executed copies of the Borrower’s
then-current FR Report Y-9C and FR Report Y-9LP and a duly executed copy of the
then-current Call Report for each Financial Institution Subsidiary;

17



--------------------------------------------------------------------------------



 



          (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and
          (f) promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary as the Lender may reasonably request.
          Section 5.2. Notices of Material Events. The Borrower will furnish to
the Lender prompt written notice of the following:
          (a) the occurrence of any Default or Event of Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which could reasonably be
expected to result in a Material Adverse Effect;
          (c) the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000;
          (d) any material investigation of the Borrower or any Subsidiary by
any Governmental Agency having regulatory authority over the Borrower or any
such Subsidiary (other than routine examinations of the Borrower and/or any such
Subsidiary);
          (e) the issuance of any cease and desist order, written agreement,
cancellation of insurance or other public enforcement action by the FDIC or
other Governmental Authority having regulatory authority over the Borrower or
any Subsidiary;
          (f) the issuance of any memorandum of understanding or proposed
disciplinary action by or from any Governmental Authority having regulatory
authority over the Borrower or any Subsidiary, to the extent that the Borrower
or any such Subsidiary is permitted to disclose such information (provided that
the Borrower shall take all reasonable efforts to obtain any necessary
regulatory consents);
          (g) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
          Each notice delivered under this Section shall be accompanied by a
written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
          Section 5.3. Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business and will continue to engage in the same business as presently conducted
or such other businesses that are reasonably related thereto; provided, that
nothing in this Section shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 7.3.

18



--------------------------------------------------------------------------------



 



          Section 5.4. Compliance with Laws, Etc. The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority (including without limitation all
federal and state banking statutes and regulations) applicable to its assets,
except where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
          Section 5.5. Books and Records. The Borrower will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.
          Section 5.6. Visitation, Inspection, Etc. The Borrower will, and will
cause each of its Subsidiaries to, permit any representative of the Lender to
visit and inspect its properties, to examine its books and records and to make
copies and take extracts therefrom, and to discuss its affairs, finances and
accounts with any of its officers and with its independent certified public
accountants, all at such reasonable times and as often as the Lender may
reasonably request after reasonable prior notice to the Borrower.
          Section 5.7. Maintenance of Properties; Insurance. (a) The Borrower
will, and will cause each of its Subsidiaries to, (i) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so,
either individually or it the aggregate, could not reasonably be expected to
result in a Material Adverse Effect and (ii) maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations.
     (b) The deposits of each Financial Institution Subsidiary will at all times
be insured by the Federal Deposit Insurance Corporation (“FDIC”).
          Section 5.8. Use of Proceeds . The Borrower will use the proceeds of
all Revolving Loans to finance working capital needs (including without
limitation Acquisitions) and for other general corporate purposes of the
Borrower and its Subsidiaries. No part of the proceeds of any Revolving Loan
will be used, whether directly or indirectly, for any purpose that would violate
any rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulation T, U or X.
          Section 5.9. Senior Management. The Borrower shall at all times have
senior management (including without limitation its president and chief
executive officer, its principal financial and accounting officer, and its
principal credit risk officer) with sufficient experience in the financial
services industry at least comparable in all material respects to the experience
of its president and chief executive officer, its principal financial and
accounting officer, and its principal credit risk officer holding such positions
on the Closing Date.
ARTICLE VI
FINANCIAL COVENANTS
          The Borrower covenants and agrees that so long as the Lender has its
Revolving Commitment hereunder or the principal of or interest on or any
Revolving Loan remains unpaid or any fee remains unpaid:

19



--------------------------------------------------------------------------------



 



          Section 6.1. Return on Average Assets. The Borrower on a consolidated
basis will have at the end of each Fiscal Quarter a Return on Average Assets for
such Fiscal Quarter and the previous three Fiscal Quarters of not less than an
average of 0.50%, determined by taking the sum of the Return on Average Assets
(adjusted for special restructuring, merger-related or other exceptional charges
but excluding any special charges with respect to additional loan loss reserves
or other loan quality deterioration) for each such Fiscal Quarter (as such
figure is disclosed in the Borrower’s consolidated financial statements that are
submitted to the Securities and Exchange Commission on Forms 10-K or 10-Q),
divided by four (4).
          Section 6.2. Asset Quality Ratio. The Borrower on a consolidated basis
will not permit at the end of each Fiscal Quarter Nonperforming Assets to be
greater than 1.50% of the sum of Total Loans (excluding loans held for sale) and
Other Real Estate Owned (in each case as such figures are disclosed in the
Borrower’s consolidated financial statements that are submitted to the
Securities and Exchange Commission on Forms 10-K or 10-Q).
          Section 6.3. Capital Measures. (a) The Borrower will be “adequately
capitalized” for all applicable state and federal regulatory purposes at all
times, and the Borrower (i) will have a Total Risk-based Capital Ratio of 8.0%
or greater, a Tier 1 Risk-based Capital Ratio of 4.0% or greater, and a Tier
1Leverage Capital Ratio of 4.0% or greater (each as defined by applicable
federal and state regulations or orders), and will not be subject to any written
agreement, order, capital directive or prompt corrective action directive by any
Governmental Authority having regulatory authority over the Borrower or (ii) if
required by any Governmental Authority having regulatory authority over the
Borrower in order to remain “adequately capitalized” and in compliance with all
applicable regulatory requirements, will have such higher amounts of Total
Risk-based Capital and Tier 1 Risk-based Capital and/or such greater Leverage
Ratio as specified by such Governmental Authority.
     (b) Each Financial Institution Subsidiary of the Borrower will be “well
capitalized” for all applicable state and federal regulatory purposes at all
times, and such Financial Institution Subsidiary (i) will have a Total
Risk-based Capital Ratio of 10.0% or greater, a Tier 1 Risk-based Capital Ratio
of 6.0% or greater, and a Tier 1 Leverage Capital Ratio of 5.0% or greater (each
as defined by applicable federal and state regulations or orders) and not be
subject to any written agreement, order, capital directive or prompt corrective
action directive by any Governmental Authority having regulatory authority over
such Financial Institution Subsidiary or (ii) if required by any Governmental
Authority having regulatory authority over such Financial Institution Subsidiary
in order to remain “well capitalized” and in compliance with all applicable
regulatory requirements, will have such higher amounts of Total Risk-based
Capital and Tier 1 Risk-based Capital and/or such greater Leverage Ratio as
specified by such Governmental Authority.
     (c) Notwithstanding the foregoing, if at any time any such Governmental
Authority changes the definition of “well capitalized” or “adequately
capitalized” either by amending such ratios or otherwise, such amended
definition, and any such amended or new ratios, shall automatically be
incorporated by reference into this Agreement as the minimum standard for the
Borrower or any Financial Institution Subsidiary, as the case may be, on and as
of the date that any such amendment becomes effective by applicable statute,
regulation, order or otherwise.
ARTICLE VII
NEGATIVE COVENANTS
          The Borrower covenants and agrees that so long as the Lender has its
Revolving Commitment hereunder or the principal of or interest on any Revolving
Loan remains unpaid or any fee remains unpaid:

20



--------------------------------------------------------------------------------



 



          Section 7.1. Indebtedness. The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:
          (a) Indebtedness created pursuant to the Loan Documents;
          (b) Indebtedness existing on the date hereof and set forth on
Schedule 7.1 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (immediately prior
to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof;
          (c) Indebtedness of Financial Institution Subsidiaries (i) to the
Federal Reserve Board or to the Federal Home Loan Bank Board, (ii) constituting
federal funds purchased and securities sold under agreements to repurchase
incurred in the ordinary course of business, (iii) constituting subordinated
indebtedness in an aggregate amount not to exceed $5,000,000 (less any amount
incurred pursuant to paragraph (h) below) or (iv) otherwise incurred in the
ordinary course of their banking business;
          (d) Indebtedness constituting obligations of the Borrower and any
Financial Institution Subsidiary under debentures, indentures, trust agreements
and guarantees in connection with the issuance by such Persons of trust
preferred securities;
          (e) (i) Indebtedness owed by the Borrower or any “affiliate” of the
Borrower (as defined in Regulation W of the FRB and sections 23A and 23B of the
Federal Reserve Act) to any Financial Institution Subsidiary not in violation of
Regulation W of the FRB (as amended, supplemented or otherwise modified), or
(ii) Indebtedness owed by any Subsidiary to the Borrower or (iii) Indebtedness
owed by the Borrower or any Subsidiary to a Subsidiary other than a Financial
Institution Subsidiary;
          (f) Any other Indebtedness that is subordinated to the Indebtedness
under this Agreement which contains terms, covenants and conditions in form and
substance reasonably satisfactory to the Lender as evidenced by its prior
written approval thereof;
          (g) Indebtedness incurred under (i) Hedging Agreements entered into in
the ordinary course of business to hedge or mitigate risks to which the Borrower
or any Subsidiary is exposed in the conduct of its business or the management of
its liabilities and (ii) Hedging Agreements entered into by any Financial
Institution Subsidiary as a counterparty in the ordinary course of its business;
and
          (h) Indebtedness of any Person purchased in a permitted Acquisition as
long as the Borrower is in compliance both before and after such Acquisition
with the covenants contained in Article VI and no Default or Event of Default
exists or would result from such Acquisition, provided that the amount of such
Indebtedness together with the amount of such Indebtedness permitted in Section
7.1(c)(iii) shall not exceed $5,000,000 in the aggregate.
          Section 7.2. Negative Pledge . The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired, except:
          (a) Liens (if any) created in favor of the Lender pursuant to the Loan
Documents;
          (b) Permitted Encumbrances;

21



--------------------------------------------------------------------------------



 



          (c) Liens granted to secure any Indebtedness incurred pursuant to
Section 7.1(c) ( as long as in the case of Section 7.1(c)(ii), such Lien shall
only extend to those securities sold) and Section 7.1(e); and
          (d) extensions, renewals, or replacements of any Lien referred to in
paragraphs (a), (b) and (c) of this Section.
Provided, that at no time and under no circumstances will the Borrower permit
any Lien on the capital stock of any Financial Institution Subsidiary.
          Section 7.3. Fundamental Changes.
          (a) The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (other than in the ordinary course of business) or all or
substantially all of the stock of any of its Subsidiaries or liquidate or
dissolve; provided, that if at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, (i) the Borrower or any Subsidiary may merge with a Person which is
not affiliated with the Borrower if the Borrower (or such Subsidiary if the
Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary provided that in the case of a
Financial Institution Subsidiary, a Financial Institution Subsidiary is the
surviving Person, (iii) any Subsidiary may sell, lease, transfer or dispose of
its assets to (A) the Borrower, (B) in the case of any Subsidiary that is not a
Financial Institution Subsidiary, to any other Subsidiary and (C) in the case of
a Financial Institution Subsidiary, to another Financial Institution Subsidiary
or to a Subsidiary which is not a Financial Institution Subsidiary provided that
such Subsidiary is a direct or indirect Subsidiary of the selling Financial
Institution Subsidiary, (iii) any Subsidiary (other than a Financial Institution
Subsidiary) or the assets of any Subsidiary may be sold or otherwise transferred
so long as the aggregate value of such assets or of such Subsidiary shall not
exceed $500,000 in any fiscal year, provided, that any Financial Institution
Subsidiary may sell loans, investments or other assets in the ordinary course of
its business and (iv) notwithstanding anything to the contrary in any of the
foregoing, (A) the Borrower or any Subsidiary may enter into a sale leaseback
transaction of any of its real property, now owned or hereafter acquired, and
(B) the PrimeTrust Transaction may occur.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date hereof and
businesses reasonably related thereto and any types of businesses that are
expressly permitted by any Governmental Authority having jurisdiction over the
Borrower and/or any Financial Institutions Subsidiary.
          Section 7.4. Restricted Payments. Upon the occurrence and during the
continuation of any Default or Event of Default, the Borrower will not, and will
not permit its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any dividend on any class of its stock, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, retirement, defeasance or other acquisition of,
any shares of common stock or Indebtedness subordinated to the Obligations of
the Borrower or any options, warrants, or other rights to purchase such common
stock or such Indebtedness, whether now or hereafter outstanding; provided, that
any Subsidiary may pay dividends to the Borrower or to its parent company at any
time.
          Section 7.5. Restrictive Agreements. The Borrower will not, and will
not permit any Subsidiary to, directly or indirectly, enter into, incur or
permit to exist any agreement that prohibits, restricts

22



--------------------------------------------------------------------------------



 



or imposes any condition upon (a) the ability of the Borrower or any Subsidiary
to create, incur or permit any Lien upon any of its assets or properties,
whether now owned or hereafter acquired, or (b) the ability of any Subsidiary
to pay dividends or other distributions with respect to its common stock, to
make or repay loans or advances to the Borrower or any other Subsidiary, to
guarantee Indebtedness of the Borrower or any other Subsidiary or to transfer
any of its property or assets to the Borrower or any Subsidiary of the Borrower;
provided, that (i) the foregoing shall not apply to restrictions or conditions
imposed by law or by this Agreement or any other Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, and (iii) clause (a) shall not apply to customary
provisions in leases restricting the assignment thereof.
     Section 7.6. Investments, Etc The Borrower will not, and will not permit
any of its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Subsidiary prior to such
merger), any common stock, Indebtedness or other securities (including any
option, warrant, or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person
(all of the foregoing being collectively called “Investments”), or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person that constitute a business unit, except:
          (a) Investments existing on the date hereof (including Investments in
Subsidiaries) that have been disclosed to the Lender and/or that are set forth
on the most current financial statements that have been delivered to the Lender;
          (b) Investments purchased in the ordinary course of business by any
Financial Institution Subsidiary;
          (c) Investments made by the Borrower in or to any Subsidiary and by
any Subsidiary in or to the Borrower or in or to another Subsidiary;
          (d) Investments made for the purpose of making or consummating an
Acquisition; provided, that (i) after giving effect to such Acquisition, no
Default or Event of Default shall have occurred and be continuing, (ii) such
Acquisitions are undertaken in accordance with all applicable laws, and
(iii) the prior written consent or approval of such Acquisition of the board of
directors or equivalent governing body of the Person being acquired. Upon the
Borrower or any Subsidiary’s Investment of fifty percent or more of the voting
stock any Person that is a regulated financial institution, such Person shall
become a Financial Institution Subsidiary for purposes of this Agreement; and
          (e) Other Investments permitted by applicable laws and regulations.
ARTICLE VIII
EVENTS OF DEFAULT
          Section 8.1. Events of Default. If any of the following events (each
an “Event of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Revolving Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment or otherwise; or

23



--------------------------------------------------------------------------------



 



          (b) the Borrower shall fail to pay any interest on any Revolving Loan
or any fee or any other amount (other than an amount payable under clause (a) of
this Article) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) days; or
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Lender by the
Borrower or any representative of the Borrower pursuant to or in connection with
this Agreement shall prove to be incorrect in any material respect when made or
deemed made or submitted; or
          (d) the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.2 (a) or (e), Section 5.3 (with respect to the
Borrower’s existence), or Articles VI or VII; or
          (e) the Borrower shall fail to observe or perform any covenant or
agreement contained (i) in this Agreement (other than those referred to in
clauses (a), (b) and (d) above), and such failure shall remain unremedied for
30 days after the earlier of (x) any Responsible Officer of the Borrower becomes
aware of such failure, or (y)  notice thereof shall have been given to the
Borrower by the Lender or any Lender or (ii) in any other Loan Document (after
taking into consideration any applicable grace periods); or
          (f) the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Indebtedness owed to the Bank (including without limitation any
Hedging Agreement or any letter of credit) in any amount or any other
Indebtedness owed to any other Person greater than $1,000,000 that is
outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to such Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness (without regard to whether such holders or other Person shall have
exercised or waived their right to do so); or any such Indebtedness shall be
declared to be due and payable; or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or
          (g) the Borrower or any Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of , or fail
to contest in a timely and appropriate manner, any proceeding or petition
described in clause (i) of this Section, (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any such Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing; or
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or

24



--------------------------------------------------------------------------------



 



other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or
          (i) the Borrower or any Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
          (j) an ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with other ERISA Events that have occurred, could
reasonably be expected to result in liability to the Borrower and the
Subsidiaries in an aggregate amount exceeding $1,000,000; or
          (k) any judgment or order for the payment of money in excess of
$1,000,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
          (l) any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
          (m) a Change in Control shall occur or exist; or
          (n) any Governmental Authority having regulatory authority over the
Borrower or any Subsidiary shall impose any restriction upon the payment of
dividends from any such Subsidiary to the Borrower; or
          (o) any Financial Institution Subsidiary shall cease for any reason to
be an insured bank under the Federal Deposit Insurance Act, as amended; or
          (p) the FDIC or any other federal or state regulatory authority shall
issue a cease and desist order or take other action of a disciplinary or
remedial nature against the Borrower or any Financial Institution Subsidiary and
such order or other action could reasonably be expected to have a Material
Adverse Effect or there shall occur with respect to any Financial Institution
Subsidiary any event that is grounds for the required submission of a capital
restoration plan under 12 U. S. C. §1831o (e)(2) and the regulations thereunder;
or
          (q) the Borrower or any Financial Institution Subsidiary shall enter
into a punitive written agreement with any Governmental Authority having
regulatory authority over such Person for any reason;
then, and in every such event (other than an event with respect to the Borrower
or any Subsidiary described in clause (g) or (h) of this Section) and at any
time thereafter during the continuance of such event, the Lender may, by notice
to the Borrower, take any or all of the following actions, at the same or
different times: (i) terminate its Revolving Commitment; (ii) declare the
principal of and any accrued interest on the Revolving Loans, and all other
Obligations owing hereunder, to be, whereupon the same shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower and (iii) exercise all
remedies contained in any other Loan Document; and that, if an Event of Default
specified in either clause (g) or (h) shall occur, the Revolving Commitment
shall

25



--------------------------------------------------------------------------------



 



automatically terminate and the principal of the Revolving Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
ARTICLE IX
MISCELLANEOUS
          Section 9.1. Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

     
To the Borrower:
  Pinnacle Financial Partners, Inc.
 
  211 Commerce Street, Suite 300
 
  Nashville, Tennessee 37201
 
   
 
  Attn: Harold R. Carpenter, Chief Financial Officer
 
  Telephone Number: (615) 744-3742
 
  Telecopy Number: (615) 744-3842
 
   
With copy to:
  Bass Berry & Sim PLC
 
  315 Deaderick Street, Suite 2700
 
  Nashville, Tennessee 37238
 
   
 
  Attn: Bob F. Thompson
 
  Telephone Number: (615) 742-6262
 
  Telecopy Number: (615) 742-2762
 
   
To the Lender:
  SunTrust Bank
 
  303 Peachtree Street, 3rd Floor
 
  Atlanta, Georgia 30308
 
   
 
  Attn: Susan Thigpen
 
  Telephone Number: (404) 588-7270
 
  Telecopy Number: (404) 581-1775

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mails or if
delivered, upon delivery; provided, that notices delivered to the Lender shall
not be effective until actually received by the Lender at its address specified
in this Section 9.1.
          (b) Any agreement of the Lender herein to receive certain notices by
telephone or facsimile is solely for the convenience and at the request of the
Borrower. The Lender shall be entitled to rely on the authority of any Person
purporting to be a Person authorized by the Borrower to give such notice and the
Lender shall not have any liability to the Borrower or other Person on account
of any action taken or not

26



--------------------------------------------------------------------------------



 



taken by the Lender in reliance upon such telephonic or facsimile notice. The
obligation of the Borrower to repay the Revolving Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Lender to receive written confirmation of any telephonic or
facsimile notice or the receipt by the Lender of a confirmation which is at
variance with the terms understood by the Lender to be contained in any such
telephonic or facsimile notice.
          Section 9.2. Waiver; Amendments.
          (a) No failure or delay by the Lender in exercising any right or power
hereunder or any other Loan Document, and no course of dealing between the
Borrower and the Lender, shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Lender hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Revolving Loan shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Lender may have had notice or knowledge of such Default or Event of Default
at the time.
          (b) No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Lender and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
          Section 9.3. Expenses; Indemnification.
          (a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Lender (including, without limitation, the reasonable fees,
charges and disbursements of outside counsel and the allocated cost of inside
counsel not to exceed $2500) in connection with the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), and (ii) all out-of-pocket
costs and expenses (including, without limitation, the reasonable fees, charges
and disbursements of outside counsel and the allocated cost of inside counsel)
incurred by the Lender in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Revolving Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Revolving Loans.
          (b) The Borrower shall indemnify the Lender and each Affiliate of the
Lender, and each officer, director, employee, agents and advisors of the Lender
and each Affiliate of the Lender (each, an “Indemnitee”) against, and hold each
of them harmless from, any and all costs, losses, liabilities, claims, damages
and related expenses, including the fees, charges and disbursements of any
counsel for any Indemnitee, which may be incurred by any Indemnitee, or asserted
against any Indemnitee by the Borrower or any third Person, arising out of, in
connection with or as a result of (i) the execution or delivery of any this
Agreement or any other agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of any of the transactions contemplated hereby, (ii) any
Revolving Loan or any actual or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned by the Borrower or any Subsidiary or any Environmental
Liability related in any way to the Borrower or any Subsidiary or (iv) any

27



--------------------------------------------------------------------------------



 



actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether brought by the Borrower or any third Person and
whether based on contract, tort, or any other theory and regardless of whether
any Indemnitee is a party thereto; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction in a final and nonappealable judgment.to have resulted from the
gross negligence or willful misconduct of such Indemnitee.
          (c) The Borrower shall pay, and hold the Lender harmless from and
against, any and all present and future stamp, documentary, and other similar
taxes with respect to this Agreement and any other Loan Documents, any
collateral described therein, or any payments due thereunder, and save the
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or the Letter of Credit or the use
of proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          Section 9.4. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
hereunder without the prior written consent of the Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void).
          (b) The Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Revolving Commitment and the
Revolving Loans at the time owing to it); provided, that the Borrower must give
its prior written consent (which consent shall not be unreasonably withheld or
delayed) to any assignment, except an assignment to an Affiliate of the Lender
or during the occurrence and continuation of a Default or an Event of Default.
Upon the execution and delivery of an assignment agreement by the Lender and
such assignee and payment by such assignee of an amount equal to the purchase
price agreed between the Lender and such assignee, such assignee shall become a
party to this Agreement and the other Loan Documents and shall have the rights
and obligations of a Lender under this Agreement, and the Lender shall be
released from its obligations hereunder to a corresponding extent. Upon the
consummation of any such assignment hereunder, the Lender, the assignee and the
Borrower shall make appropriate arrangements to have new Revolving Credit Notes
issued to reflect such assignment.
          (c) The Lender may at any time, without the consent of the Borrower,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of the Lender’s rights and obligations under this Agreement;
provided, that (i) the Lender’s obligations under this Agreement shall remain
unchanged, (ii) the Lender shall remain solely responsible to the other parties
hereto for the performance of its obligations hereunder, and (iii) the Borrower
shall continue to deal solely and directly with the Lender in connection with
the Lender’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement between the Lender and the Participant with respect to
such participation shall provide that the Lender shall retain the sole right and
responsibility to enforce this Agreement and the other Loan Documents and the
right to approve any amendment, modification or waiver of this Agreement and the
other Loan

28



--------------------------------------------------------------------------------



 



Documents; provided, that such participation agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of this Agreement described in the first proviso of
Section 9.2(b) that affects the Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.8, 2.9 and 2.10 to
the same extent as if it were a Lender hereunder and had acquired its interest
by assignment pursuant to paragraph (b); provided, that no Participant shall be
entitled to receive any greater payment under Section 2.10 than the Lender would
have been entitled to receive with respect to the participation sold to such
Participant unless the sale of such participation is made with the Borrower’s
prior written consent.
          (d) The Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement and the Revolving Credit
Note to secure its obligations to a Federal Reserve Bank without complying with
this Section; provided, that no such pledge or assignment shall release the
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
          Section 9.5. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of Georgia.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of any Federal and/or
state court (including without limitation the Business Case Division of the
Fulton County Superior Court, if applicable) located in the State of Georgia and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Georgia state court or, to the extent permitted by
applicable law, such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.
          (c) The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 9.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
          Section 9.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

29



--------------------------------------------------------------------------------



 



          Section 9.7. Right of Setoff. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, the Lender shall have the right, at any time or from time to time upon
the occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by the Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by the Lender, irrespective of whether the Lender shall have
made demand hereunder and although such Obligations may be unmatured. The Lender
agrees promptly to notify the Borrower after any such set-off and any
application made by the Lender; provided, that the failure to give such notice
shall not affect the validity of such set-off and application.
          Section 9.8. Counterparts; Integration. This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the other Loan Documents, and any separate letter agreement(s)
relating to any fees payable to the Lender constitute the entire agreement among
the parties hereto and thereto regarding the subject matters hereof and thereof
and supersede all prior agreements and understandings, oral or written,
regarding such subject matters.
          Section 9.9. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Revolving Loans, regardless of any investigation made by any such other party or
on its behalf and notwithstanding that the Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Revolving Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Revolving Commitment has not expired or terminated. The
provisions of Sections 2.10 and 9.3 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Revolving Loans, the expiration or termination of the
Revolving Commitment or the termination of this Agreement or any provision
hereof. All representations and warranties made herein, in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the other Loan
Documents, and the making of the Revolving Loans.
          Section 9.10. Severability. Any provision of this Agreement or any
other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
          Section 9.11. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any
Revolving Loan, together with all fees, charges and other amounts which may be
treated as interest on such Loan under applicable law (collectively, the
“Charges”), shall exceed the maximum lawful rate of interest (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender in accordance with applicable law, the rate of interest payable in
respect of such Revolving Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such
Revolving Loan but were not payable as a result of the operation of this

30



--------------------------------------------------------------------------------



 



Section shall be cumulated and the interest and Charges payable to the Lender in
respect of other Revolving Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by the Lender.
          Section 9.12. Patriot Act. The Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the
Patriot Act. The Borrower shall, and shall cause each of its Subsidiaries to,
provide to the extent commercially reasonable, such information and take such
other actions as are reasonably requested by the Lender in order to assist the
Lender in maintaining compliance with the Patriot Act.
[Remainder of Page Intentionally Left Blank]

31



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.

            PINNACLE FINANCIAL PARTNERS, INC.
      By           Name:           Title:        

            [SEAL]

SUNTRUST BANK
      By         Name:         Title:        

32



--------------------------------------------------------------------------------



 



SCHEDULE 4.12
SUBSIDIARIES

          Jurisdiction or State of Subsidiaries   Incorporation
 
   
Pinnacle National Bank (1)
  Tennessee
 
   
PrimeTrust Bank (1)
  Tennessee
 
   
Bank of the South (1)
  Tennessee
 
   
PFP Title Company (2)
  Tennessee
 
   
Pinnacle Community Development Corporation (2)
  Tennessee
 
   
PNFP Statutory Trust I (3)
  Connecticut
 
   
PNFP Statutory Trust II (3)
  Delaware
 
   
PNFP Statutory Trust III (3)
  Connecticut
 
   
PNFP Statutory Trust IV (3)
  Delaware
 
   
PNFP Holdings, Inc. (4)
  Nevada
 
   
PNFP Properties, Inc. (5)
  Maryland
 
   
Pinnacle Advisory Services, Inc. (6)
  Tennessee
 
   
Pinnacle Credit Enhancement Services, Inc. (6)
  Tennessee
 
   
Pinnacle Rutherford Real Estate, Inc. (2)
  Tennessee
 
   
Pinnacle Nashville Real Estate, Inc. (2)
  Tennessee
 
   
Pinnacle Rutherford Towers, Inc. (2)
  Tennessee
 
   
Pinnacle Service Company, Inc.(2)
  Tennessee
 
   
PNFP Insurance, Inc.(6)
  Nevada

 

1.   As a national bank, Pinnacle National Bank is organized under the federal
laws of the United States of America. As Tennessee state-chartered banks,
PrimeTrust Bank and Bank of the South are organized under the laws of the State
of Tennessee.   2.   PFP Title Company, Pinnacle Community Development
Corporation, Pinnacle Rutherford Real Estate, Inc., Pinnacle Nashville Real
Estate, Inc., Pinnacle Rutherford Towers, Inc. and Pinnacle Service Company,
Inc. are wholly-owned subsidiaries of Pinnacle National Bank.   3.   PNFP
Statutory Trust I, PNFP Statutory Trust II, PNFP Statutory Trust III and
Statutory Trust IV are statutory business trusts which were established to issue
capital trust preferred securities and with respect to which Pinnacle Financial
Partners, Inc. owns 100% of the common capital securities.   4.   PNFP Holdings,
Inc. is a wholly-owned subsidiary of PFP Title Company.

 



--------------------------------------------------------------------------------



 



5.   PNFP Properties, Inc. is a wholly-owned subsidiary of PNFP Holdings, Inc.  
6.   Pinnacle Advisory Services, Inc., Pinnacle Credit Enhancement Services,
Inc. and PNFP Insurance, Inc. are wholly owned subsidiaries of Pinnacle
Financial Partners, Inc.

Schedule 4.12

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
OUTSTANDING INDEBTEDNESS

  1.   Approximately $9 million loan from Banker’s Bank, secured by a pledge of
the common stock of Bank of the South, to be repaid in full upon closing of the
credit facility evidenced by this Agreement.     2.   Four (4) issuances of
junior subordinated debentures, in the original amounts of $10 million, $20
million, $20 million and $30 million, respectively, issued to wholly-owned
statutory business trusts.

Schedule 7.1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
REVOLVING CREDIT NOTE

 
$25,000,000.00   Atlanta, Georgia               

February 28, 2008
     FOR VALUE RECEIVED, the undersigned, PINNACLE FINANCIAL PARTNERS, INC., a
Tennessee corporation (the “Borrower”), hereby promises to pay to SunTrust Bank
(the “Lender”) or its registered assigns at its principal office or any other
office that the Lender designates, on the Commitment Termination Date (as
defined in the Revolving Credit Agreement dated as of February 28, 2008 (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), between the Borrower and the Lender, the lesser of the
principal sum of Twenty Five Million and no/100 Dollars ($25,000,000) and the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, in lawful money of the United
States of America in immediately available funds, and to pay interest from the
date hereof on the principal amount thereof from time to time outstanding, in
like funds, at said office, at the rate or rates per annum and payable on such
dates as provided in the Credit Agreement. In addition, should legal action or
an attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all costs of collection, including the reasonable
attorneys’ fees of the Lender.
     The Borrower promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at a
rate or rates provided in the Credit Agreement.
     All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.
     This Revolving Credit Note is issued in connection with, and is entitled to
the benefits of, the Credit Agreement which, among other things, contains
provisions for the acceleration of the maturity hereof upon the happening of
certain events, for prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified. THIS REVOLVING
CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

            PINNACLE FINANCIAL PARTNERS, INC.
      By:           Name:           Title:           [SEAL]          

Exhibit A-1

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS

                              Unpaid                 Principal   Name of Person
    Amount and   Payments of   Balance of   Making Date   Type of Loan  
Principal   Note   Notation  
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 
 
                 

Exhibit A-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.2
SunTrust Bank
303 Peachtree Street, 3rd Floor
Atlanta, Georgia 30308
Attention:
Dear Sirs:
     Reference is made to the Revolving Credit Agreement dated as of [month]
___, 200___(as amended and in effect on the date hereof, the “Credit
Agreement”), between the undersigned, as Borrower, and SunTrust Bank, as Lender.
Terms defined in the Credit Agreement are used herein with the same meanings.
This notice constitutes a Notice of Borrowing, and the Borrower hereby requests
a Revolving Loan under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Revolving Loan requested
hereby:

  (A)   Principal amount of Revolving Loan:                         (B)   Date
of Revolving Loan (which is a Business Day):                         (C)  
Purpose (if larger than $[amount to be determined]):                         (D)
  Location and number of Borrower’s account to which proceeds of Revolving Loan
are to be disbursed:                    

     The Borrower hereby represents and warrants that the conditions specified
in paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

            Very truly yours,

[name of Borrower]
      By:           Name:           Title:        

Exhibit 2.2

 